Appellant, LeRoy Goldsmith, was indicted by the grand jury of Montgomery County for the murder of James Davis, alias Gene Davis. Upon his trial the appellant was convicted of murder in the first degree and his punishment fixed at death.
The appeal is upon the record proper, without a bill of exceptions. Upon consideration we find no error in the record. The judgment of conviction and death sentence pronounced by the trial court are affirmed.
The date for the execution of the sentence having passed, it is ordered that Friday, the 6th day of August, 1943, be and is hereby set for the execution of the death sentence as provided by law.
Affirmed.
All the Justices concur.